                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Merel Evans Bishop,                                   File No. 19-cv-00794 (ECT/KMM)

              Plaintiff,

v.

Chad Mesojedec, Karen Dalluge, Jessica               ORDER ACCEPTING REPORT
Geil, Sandra L. Bryant, Nicole Smith,                 AND RECOMMENDATION
Jordan Goodman, Ryan Hulke, Stacey
Sonnek, and all members of the Spiritual
Practices Advisory Committee (SPAC), in
their individual and official capacities,

           Defendants.
________________________________________________________________________

       The Court has received the June 13, 2019 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. ECF No. 4. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 4] is ACCEPTED;

       2.     The Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b).



Dated: July 9, 2019                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
